            Case 1:21-cr-00141-RDM Document 18 Filed 05/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            :
                                    :
            v.                      :                  CASE. NO. 21-CR-141
                                    :
                                    :
MICHAEL SHANE DAUGHTRY,             :
                                    :
                  Defendant         :
___________________________________ :

                                    JOINT STATUS REPORT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and Defendant, by and through his attorney, Jose German, Esquire (collectively, “the

Parties”), respectfully submit this joint status report, as directed by the Court, and state as follows:

       1.       On February 19, 2021, the defendant, Michael Shane Daughtry was charged by way

of information with (Count One) Entering and Remaining in a Restricted Building or Grounds in

violation of Title 18 U.S.C. § 1752(a)(1); (Count Two) Disorderly and Disruptive Conduct in a

Restricted Building or Grounds in violation of Title 18 U.S.C. § 1752(a)(2); and (Count Three)

Impeding Ingress and Egress in a Restricted Building or Ground and Aiding and Abetting in

violation of Title 18 U.S.C. § 1752(a)(3) and 2. ECF 6.

       2.        The defendant has been out on bond since his initial arrest on January 12, 2021.

Defendant remains compliant with standard conditions of release.

       3.       On December 17, 2020, the Chief Judge issued the a Standing Order, Order 20-93,

governing Court operations due to the COVID-19 pandemic, and excluding time under the Speedy

Trial Act until March 15, 2021, except in limited cases, when the Court expected to resume

operations.


                                                   1
            Case 1:21-cr-00141-RDM Document 18 Filed 05/03/21 Page 2 of 2




       4.       The parties appeared for a video status conference on March 17, 2021 and agreed

to exclude time from The Speedy Trial Act calculation until May 3, 2021.       The parties agreed to

file a joint status report on May 3, 2021

       5.       Since the last status, the Court has issued a protective order (ECF 17) and

preliminary discovery is underway. Defense counsel advised new counsel, a Federal Public

Defendant from Georgia, is expected to substitute as counsel for the defendant.

       6.       Parties are agreed to a 60-day continuance of this matter and to excluding related

time from the Speedy Trial Act. The government will file an unopposed motion with proposed

order regarding this agreed continuance.

                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney
                                                     D.C. Bar No. 415793

                                                     ___/s/____________________
                                                     GRACIELA R. LINDBERG
                                                     Assistant United States Attorney
                                                     Texas Bar No. 00797963
                                                     555 4th Street, N.W.,
                                                     Washington, D.C. 20530
                                                     956-754-9350
                                                     graciela.lindberg@usdoj.gov




                                                     _/s/___________________________
                                                     JOSE ALEJANDRO GERMAN
                                                     Assistant Federal Public Defender
                                                     625 Indiana Avenue, NW Suite 550
                                                     Washington, DC. 200004
                                                     202-208-7515
                                                     jose_german@fd.org



                                                2
